Citation Nr: 0328902	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  01-08 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a total rating for pension purposes.


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney at 
Law


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




REMAND

On September 12, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should contact the Social 
Security Administration and request that 
it provide a copy of any decision it may 
have made regarding the veteran's claim 
for Social Security Benefits, along with 
copies of the medical records upon which 
that decision was based.  

2.  The RO should issue follow-up 
requests to each of the private health 
care providers identified in the Board's 
September 2002 development memorandum, 
unless that provider has already 
responded to the Board's request by 
submitting the veteran's treatment 
records or by specifically indicating 
that no such records exist.

3.  The RO should prepare a letter asking 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information which 
might corroborate the veteran's alleged 
in-service stressors of exposure to fire 
fights and mortar shelling during his 
tour of service aboard the USS PASSUMPSIC 
(AO-107) between May 1969 and February 
1971.  The RO should provide USASCRUR 
with a description of these alleged 
stressors identified by the veteran.  The 
RO should also provide USASCRUR with 
copies of any personnel records obtained 
showing service dates, duties, and units 
of assignment.  

4.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a psychiatric 
examination to determine the nature and 
etiology of his psychiatric disorder(s).  
Psychological testing, along with any 
indicated diagnostic tests, studies, and 
consultations should be accomplished.  
All current pathology should be 
identified, and all pertinent 
symptomatology, findings, and diagnoses 
should be described, in detail.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran has PTSD.  If a 
diagnosis of PTSD is appropriate, the 
examiner should specify the stressor(s) 
in service sufficient to produce PTSD, 
the evidence relied upon to verify the 
stressor(s), whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied, 
and whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors sufficient to 
produce PTSD.  The diagnosis should be in 
accordance with DSM-IV(tm).  A complete 
rationale for all opinions should be 
provided.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study, and the 
examination report should reflect that 
such a review was made.  The examiner 
should specify what information was used 
to arrive at any conclusions and should 
reconcile those conclusions with the 
October 5, 2000, statement from K.K., 
LICSW; the October 12, 2000, medical 
statement from E.C., M.D.; the undated 
medical statement from M.I, M.D.; and the 
November 2000 VA psychiatric evaluation 
report.  A complete rationale for all 
opinions should be provided.  

5.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination to determine the nature and 
severity of any back disability.  Any 
indicated diagnostic tests, studies, and 
consultations should be accomplished.  
All current pathology should be 
identified, and all pertinent 
symptomatology, findings, and diagnoses 
should be described, in detail.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study, and the examination 
report should reflect that such a review 
was made.  The examiner should specify 
what information was used to arrive at 
any conclusions and should provide a 
complete rationale for all proffered 
opinions.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





